Mb. Justice Figuebas
delivered the opinion of the court.
The fiscal of the District Court of Humacao filed an information in due form against Benjamin Diaz charging him with the crime of seduction of Victorina Perez, known as Vic-torina de Santiago, an unmarried woman, theretofore reputed to be chaste.
The defendant pleaded not guilty and demanded a trial by jury.
The jury having been constituted as prescribed by law, the trial was held, and after the proper charge the following verdict was returned:
“"We, the jury, find the defendant, Benjamin Diaz, guilty of the crime as charged.”
On April 4th of the current year the District Court of *395Humacao rendered judgment sentencing the defendant, Benjamin Diaz, convicted of the crime of seduction, to imprisonment for two years at hard labor, in the penitentiary at San Juan, and to pay the costs of the prosecution.
The defendant took an appeal from said judgment to this Supreme Court through his counsel, Ulpiano Valdes, the record showing nothing more than the facts above stated.
The appellant did not present any brief, nor did he appear at the public hearing1.
For this reason, therefore, and on the ground that there is neither a bill of exceptions nor a statement of facts,_ the fiscal prays for the dismissal of the appeal.
The informtaion and the judgment conform to law, and, consequently, we recommend that the same be affirmed, with the costs against the appellant.

Affirmed.

Chief Justice Quinones and Justices Hernandez, Mae-Leary and "Wolf concurred.